Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr.  Stephen Adrian (Reg. #32,878) on June 21, 2022.

The application has been amended as follows: 

In the claims:

1.	(Currently Amended)	A steam turbine blade comprising: 
a blade body comprising blade surfaces extending in a blade height direction, wherein 
the blade body comprises: 
a first suction port extending in the blade height direction, the first suction port being formed as a single groove that opens to the blade surface; 
a first drain flow path internally extending in the blade height direction; and 
a plurality of first communication passages internally provided away from one another in the blade height direction and independently of one another and making the first suction port and the first drain flow path in communication with each other, 
wherein first ends of each of the plurality of first communication passages are connected to the first drain flow path, and second ends of each of the plurality of first communication passages are connected to the first suction port, 
wherein the blade body comprises: 
a suction-side plate member forming a protruding surface-shaped suction-side surface as the blade surface; 
a pressure-side plate member forming a recessed surface-shaped pressure-side surface as the blade surface; and 2Application No.: 16/633,348Docket No.: P200035US00 
a plurality of joining portions joining the suction-side plate member and the pressure-side plate member, 
wherein the suction-side plate member includes a first suction port suction-side forming surface that is recessed from a suction-side plate member inner surface, and 
wherein the first suction port is configured of at least the first suction port suction- side forming surface and 
11.	(Currently Amended)	A method for manufacturing a steam turbine blade comprising a first suction port extending in a blade height direction, the first suction port being formed as a single groove that opens to a blade surface of a blade body, the blade body includes the blade surface extending in the blade height direction, a first drain flow path extending in the blade height direction inside the blade body, and a plurality of first communication passages provided away from one another in the blade height direction inside the blade body and independently of one another and making the first suction port and the first drain flow path in communication with each other, 
the method comprising: 
processing a plate-shaped suction-side plate member capable of being formed into a protruding surface-shaped suction-side surface as the blade surface and a plate-shaped pressure-side plate member capable of being formed into a recessed surface-shaped pressure-side surface as the blade surface; and 
joining the suction-side plate member and the pressure-side plate member to form the first drain flow path and the plurality of first communication passages between the suction-side plate member and the pressure-side plate member, wherein 
in the processing, 
a first suction port forming surface forming the first suction port is formed on at least one of the suction-side plate member and the pressure-side plate member, 
a first drain flow path forming surface forming the first drain flow path, and a first communication passage forming surface forming the first communication passage is formed on both the suction-side plate member and the pressure-side plate member, 6Application No.: 16/633,348Docket No.: P200035US00 
the suction-side surface is formed on the suction-side plate member, and 
the pressure-side surface is formed on the pressure-side plate member, 
wherein the processing comprises 
removing by cutting a part of the suction-side plate member and the pressure-side plate member; and 
bending the suction-side plate member and the pressure-side plate member, 
in the removing, the first suction port forming surface, the first drain flow path forming surface, and the first communication passage forming surface are formed, and
in the bending, the suction-side surface and the pressure-side surface are formed, wherein the first suction port is configured of at least the first suction port suction-side forming surface and
The above changes have been made in order to clarify that it is the first suction port suction-side forming surface and the pressure-side plate member that configure the first suction port.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745